DETAILED ACTION

This communication is in response to the Application filed on 25 April 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 9-11, 13, and 19-21 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Indranil Sarkar. 

Please amend claim 1 as follows:

A method of customer relationship management (“CRM”) implemented in a computer system, the method comprising:

generating, by a natural language processing (“NLP”) engine by a parsing process and in dependence upon a grammar, digitized words from call notes of a tele-agent of a call center;

            identifying from the digitized words, a plurality of word candidates for inclusion in a triple, the triple including a subject, a predicate, and an object;

            presenting, on a user-interface of the NLP engine, a list of the identified words selectable as a subject for a triple;

            receiving, through the user-interface, information indicative of user-selection of a word from the list of the identified words;

generating, by the NLP engine via the parsing process, the triple by associating a particular predicate and a particular object with the word; 

storing the triple as a call note in a semantic CRM triple store.

Please amend claim 11 as follows:

A computer system that implements customer relationship management ("CRM"), the computer system comprising a computer processor operatively coupled to computer memory, the computer processor configured to function by: 

generating, by a natural language processing (“NLP”) engine by a parsing process and in dependence upon a grammar, digitized words from call notes of a tele-agent of a call center;

            identifying from the digitized words, a plurality of word candidates for inclusion in a triple, the triple including a subject, a predicate, and an object;

            presenting, on a user-interface of the NLP engine, a list of the identified words selectable as a subject for a triple;

            receiving, through the user-interface, information indicative of user-selection of a word from the list of the identified words;

generating, by the NLP engine via the parsing process, the triple by associating a particular predicate and a particular object with the word; 

storing the triple as a call note in a semantic CRM triple store.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is US 20090012842 (Srinivasan et al.). Srinivasan et al. is para [0059], is teaches an interface that has fields from which the user can select two terms, the "subject" and "object" and a relationship through which they are connected.       FIG. 38 of Srinivasan et al. depicts a sample user interface for performing a search of the knowledge graph. 

However, none of the prior art, either alone or in combination, overcomes the above sequence of limitations as presented in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656